EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated November30, 2010, relating to the financial statements and financial statement schedule of Rofin-Sinar Technologies, Inc., and the effectiveness of Rofin-Sinar Technologies, Inc.’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of Rofin-Sinar Technologies Inc. for the year ended September 30, 2010. /s/ Deloitte & Touche LLP Detroit, Michigan May 10, 2011
